Case 16-15598-SLM       Doc 158    Filed 04/06/20 Entered 04/06/20 16:23:40           Desc Main
                                  Document     Page 1 of 32



 NOT FOR PUBLICATION


                          UNITED STATES BANKRUPTCY COURT                  Order Filed on April 6, 2020
                                                                          by Clerk,
                               DISTRICT OF NEW JERSEY                     U.S. Bankruptcy Court
                                                                          District of New Jersey



 ______________________________________
                                       :
 In re:                                       :
                                              :    CHAPTER 7
 38-36 Greenville Ave L.L.C.,                 :
                                              :    CASE NO.:       16-15598 (SLM)
                     Debtor.                  :
                                              :
 _____________________________________ :


                                            OPINION

 APPEARANCES:

 Kevin Kerveng Tung, Esq.
 Kevin Kerveng Tung, P.C.
 136-20 38th Avenue
 Suite 3D
 Flushing, NY 11354
 Attorney for 38-36 Greenville Ave L.L.C.

 Michael E. Holt, Esq.
 Forman Holt, LLC
 66 Route 17 North
 Paramus, NJ 07652
 Attorneys for the Chapter 7 Trustee, Charles M. Forman

 Mitchell Hausman, Esq.
 United States Department of Justice
 Office of the United States Trustee
 One Newark Center, Suite 2100
 Newark, NJ 07102
 Attorneys for Andrew R. Vara, Acting United States Trustee, Region 3
Case 16-15598-SLM           Doc 158    Filed 04/06/20 Entered 04/06/20 16:23:40                   Desc Main
                                      Document     Page 2 of 32



 STACEY L. MEISEL, UNITED STATES BANKRUPTCY JUDGE

                                            INTRODUCTION

         The Court is presented with the undesirable circumstance of being asked to approve the

 fees of an attorney who put his personal pecuniary interests ahead of his fiduciary duties and

 professional obligations, which resulted in a breach of those duties and obligations. Before the

 Court is the Court’s Amended Order to Show Cause as to Why This Court Should Not Issue

 Sanctions Against Kevin Kerveng Tung, P.C. and Kevin K. Tung, Esq., in His Individual Capacity,

 for Potential Violations of the New Jersey Rules of Professional Conduct, the United States Code,

 and the Federal Rules of Bankruptcy Procedure (the “Second OSC”)1 that the Court issued

 because of questions arising from the First and Final Fee Application of Kevin Kerveng Tung,

 P.C. for Preofessional [sic] Services Rendered and Reimbursement of Expenses Incurred and

 Posted as Counsel for 38-36 Greenville Ave LLC. [sic] During the Period from February 9, 2016

 to October 10, 2017 (the “Fee Application”) submitted by Kevin Kerveng Tung, P.C. (“KKT”),

 the law firm of record for debtor 38-36 Greenville Ave L.L.C. (the “Debtor”).2 Importantly, the

 Court’s questions stem from the Fee Application’s indication that KKT intends to pay $19,400 of

 its fees to the Debtor’s principal, Lingyan Quan (the “Debtor’s Principal”) on account of

 compensation the Debtor’s Principal paid to KKT post-petition (the “Undisclosed Payments”).3

 The Fee Application provides no further information about the payments nor why $19,400 is due

 to the Debtor’s Principal. The Court held a hearing to resolve these questions. The answers

 provided were wholly unsatisfactory leaving the Court with only one choice—complete denial of



 1
   Docket No. 125. The Second OSC amended the Order to Show Cause as to Why This Court Should Not Issue
 Sanctions Against Kevin Kerveng Tung, P.C. and Kevin K. Tung, Esq., in His Individual Capacity, for Potential
 Violations of the New Jersey Rules of Professional Conduct, the United States Code, and the Federal Rules of
 Bankruptcy Procedure, Docket No. 124.
 2
   Docket No. 100.
 3
   Docket No. 100 at 16–17.

                                                      2
Case 16-15598-SLM             Doc 158     Filed 04/06/20 Entered 04/06/20 16:23:40                       Desc Main
                                         Document     Page 3 of 32



 KKT’s fees and disgorgement of any fees received in this case on behalf of the Debtor and a

 referral of this matter to the Chief Judge of the District Court.

                                       JURISDICTION AND VENUE

         The Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1334, 28 U.S.C.

 § 157(b)(1), and the Standing Order of Reference from the United States District Court for the

 District of New Jersey dated July 23, 1984 and amended September 18, 2012. This matter

 constitutes a core proceeding pursuant to 28 U.S.C. § 157(b)(2)(A) because it concerns the

 administration of the bankruptcy estate. Venue is proper under 28 U.S.C. § 1408. Pursuant to

 Federal Rule of Bankruptcy Procedure 7052, the Court issues the following findings of fact and

 conclusions of law.

                          BACKGROUND AND PROCEDURAL HISTORY

         On March 24, 2016, the Debtor filed a voluntary Chapter 11 petition for relief under Title

 11 of the United States Code (the “Bankruptcy Code”).4 The Debtor is a single-member limited

 liability company, who at the time of filing, owned a six-family house located at 38-36 Greenville

 Avenue, Jersey City, New Jersey (the “Property”). The Debtor’s Principal is the Debtor’s 100%

 equity security holder.5 Armando Flores and Melinda Flores (the “Flores Creditors”) are the only

 creditors listed in the Debtor’s schedules in the amounts of $1,265,893.16 and $583,244.44,

 respectively. On April 6, 2016, the Debtor filed an Application for Retention of Professional (the

 “Retention Application”), signed by the Debtor’s Principal, seeking to retain KKT as its counsel

 in the bankruptcy case.6 The Debtor previously retained KKT as legal counsel in a New Jersey




 4
   Docket No. 1.
 5
   Docket No. 12-1.
 6
   Docket No. 13 at 1. Debtor specifically checked the box on the Court’s standard form indicating it sought to retain
 KKT to serve as attorney for debtor-in-possession and not special counsel. Id.

                                                          3
Case 16-15598-SLM            Doc 158     Filed 04/06/20 Entered 04/06/20 16:23:40                     Desc Main
                                        Document     Page 4 of 32



 Superior Court state court action that involved the Flores Creditors (the “State Court Action”).7

 On April 18, 2016, the Court entered an Order Authorizing Retention of KKT as Debtor’s Counsel

 (the “Retention Order”).8 Throughout the Debtor’s Chapter 11 case, the Debtor filed thirteen

 monthly operating reports (“MORs”) that covered the period from April 2016 through April

 2017.9 The MORs were signed under penalty of perjury by the Debtor’s Principal.10 KKT filed

 the MORs electronically on behalf of the Debtor using Mr. Kevin K. Tung, Esq.’s electronic filing

 credentials.11 None of the MORs reflected the Undisclosed Payments.

         The Retention Order provided that KKT’s retention was effective on the date that the

 Retention Application was filed with the Court.12 The Retention Order further provided that

 “[c]ompensation shall be paid in such amounts as may be allowed by the Court upon proper

 application(s) therefor.”13 The Retention Application disclosed that, on February 9, 2016, the

 Debtor retained KKT as bankruptcy counsel and paid KKT a $3,000 retainer (the “Retainer”).14

 The Retention Application also provided that, other than the Retainer, “no agreement of any type

 was made between [KKT] or anyone acting on its behalf and [Debtor] or anyone acting on its

 behalf in connection with [KKT’s] retention.”15 The Retention Application provided that KKT

 would seek compensation “in accordance with the applicable provisions of the Bankruptcy Code,

 the Bankruptcy Rules, the United States Trustee Guidelines . . . for reviewing motions for

 compensation and reimbursement expenses filed under 11 U.S.C. § 330, the Local Bankruptcy


 7
   Docket No. 128 at 2.
 8
   Docket No. 15.
 9
   See Docket Nos. 23 (April 2016), 31 (May 2016), 33 (June 2016), 36 (July 2016), 37 (August 2016), 39 (September
 2016), 41 (October 2016), 46 (November 2016), 49 (December 2016), 52 (January 2017), 55 (February 2017), 61
 (March 2017) and 71 (April 2017).
 10
    Id.
 11
    Id.
 12
    Docket No. 15.
 13
    Id.
 14
    Docket No. 15; See Docket No. 1 at 29 and 39.
 15
    Docket No. 15.

                                                        4
Case 16-15598-SLM             Doc 158      Filed 04/06/20 Entered 04/06/20 16:23:40                       Desc Main
                                          Document     Page 5 of 32



 Rules, and further orders of this Court.”16

          The Retention Application utilized the local form for the Bankruptcy Court for the District

 of New Jersey, which contained a standard section for the Debtor to disclose KKT’s potential

 conflicts.17 The Debtor indicated that KKT: (1) did not hold an interest adverse to the estate; (2)

 did not represent an adverse interest to the estate; (3) is a disinterested person under 11 U.S.C.

 § 101(14); and (4) does not represent or hold any interest adverse to the Debtor or the estate with

 respect to the matter for which it was retained under 11 U.S.C. § 327(e) of the Bankruptcy Code.18

 In his certification in support of the Retention Application, Mr. Tung checked all of the same boxes

 including the box that indicates KKT does not hold an interest adverse to the Debtor or the estate

 under § 327(e).19 The Retention Application also indicated that KKT was selected because the

 firm “devotes a substantial percentage of its professional time and effort to the practice of

 bankruptcy law and insolvency law” and KKT “has rich experience in bankruptcy practices

 including chapter 11 cases.”20

 The Pre-Petition State Court Action

          On November 16, 2015, the Flores Creditors initiated the State Court Action against the

 Debtor and Robert Browning (“Mr. Browning”), a non-party to the instant matter.                                KKT

 represented the Debtor in the State Court Action.21 Following that trial, the jury found that: (1)

 Mr. Browning, a principal, officer, employee or agent of the Debtor, committed an assault and




 16
    Id.
 17
    See Docket No. 13 at 4.
 18
    See id. (number 4 is inconsistent with the narrative portions of the Retention Application, which make clear that
 Debtor sought to retain KKT as counsel under Section 327 subsection (a), not subsection (e). Compare 11 U.S.C. §
 327(a) (retention of professional to assist in conducting the case) with 11 U.S.C. § 327(e) (retention of professional
 for a specified special purpose other than conducting the case)).
 19
    See Docket No. 13-1 at 2.
 20
    Docket No. 13 at 2.
 21
    Docket No. 100 at 8.

                                                           5
Case 16-15598-SLM            Doc 158     Filed 04/06/20 Entered 04/06/20 16:23:40                    Desc Main
                                        Document     Page 6 of 32



 battery against Armando Flores in the scope of Mr. Browning’s employment with the Debtor;22

 and (2) the Debtor negligently hired, supervised, or retained Mr. Browning.23 Based on the jury

 verdict and award, the state court entered judgment against Mr. Browning and the Debtor, jointly

 and severally, for $1,260,936.13 plus $4,957 in pre-judgment interest in favor of Armando Flores,

 and $580,000.00 plus $3,244.44 in pre-judgment interest (the “State Court Judgment”).24 The

 Debtor (and Mr. Browning) appealed the State Court Judgment on December 25, 2015.

 The Chapter 11 Case

         The Debtor filed bankruptcy on March 24, 2016 because of the State Court Judgment.25

 On May 3, 2016, the Debtor filed a Motion for Relief from Stay (the “Stay Relief Motion”),

 seeking permission to proceed with its appeal of the State Court Judgment and requesting the

 bankruptcy case be held in abeyance during the pendency of the appeal.26 The Flores Creditors

 opposed the Stay Relief Motion27 and filed a Cross-Motion for Relief from Stay (the “Cross-

 Motion”), seeking permission to collect on the State Court Judgment.28 On May 31, 2016, the

 Court held oral argument on the Stay Relief Motion and the Cross-Motion. The Debtor asked the

 Court to send the parties to mediation and the Court granted the Debtor’s request. Mediation

 ultimately proved unsuccessful.29

         On November 29, 2016, the parties appeared again for oral argument regarding the Stay

 Relief Motion and the Cross-Motion. At the conclusion of argument, the Court issued an oral

 opinion. The Court found that the Debtor was using the bankruptcy case as a substitute for posting



 22
    Mr. Browning bit off the nose of Armando Flores on the Debtor’s premises.
 23
    State Court Order, Docket No. 25-1.
 24
    Id. at 8–9. The State Court Judgment also included punitive damages against Mr. Browning only.
 25
    Docket No. 128 at 2.
 26
    Docket No. 18.
 27
    Docket No. 24.
 28
    Docket No. 25.
 29
    Docket No. 28.

                                                        6
Case 16-15598-SLM            Doc 158     Filed 04/06/20 Entered 04/06/20 16:23:40                      Desc Main
                                        Document     Page 7 of 32



 a supersedeas bond to appeal the State Court Judgment, as required under state law. The Court

 observed that under certain circumstances this could be a potential basis for stay relief. However,

 in this case stay relief was inappropriate without posting the bond because the Debtor failed to

 attempt to pay or obtain a waiver of the bond requirement. Furthermore, the Court denied the Stay

 Relief Motion because the bankruptcy case (at that time) reflected a two-party dispute. Next,

 noting that the Flores Creditors objected to the Debtor’s request for stay relief but did not seek

 dismissal of the bankruptcy case, the Court denied the Cross-Motion without prejudice.

         On January 18, 2017, well over a month after the Court denied the Stay Relief Motion, the

 Debtor filed an untimely Motion for Reconsideration (the “Reconsideration Motion”).30 Among

 other things, the Debtor argued that after the Court issued the Order denying the Stay Relief

 Motion, the Debtor’s Principal applied for a supersedeas bond, but was denied because the value

 of the real property to be posted as collateral for the bond was insufficient.31 On April 4, 2017,

 the Court held a hearing on the Reconsideration Motion. At the end of that hearing, the Court

 issued an oral opinion finding that the Debtor’s inability to obtain a supersedeas bond was not new

 evidence because the Debtor implicitly, if not explicitly, asserted in support of the Stay Relief

 Motion that it filed a bankruptcy petition because it could not obtain a supersedeas bond. The

 Court denied the Reconsideration Motion with prejudice.32

         On April 10, 2017, the Court sua sponte issued an Order to Show Cause (the “First OSC”)

 as to why the case should not be dismissed or converted because (1) the case is comprised of a

 two-party dispute and (2) the Debtor failed to file a plan and disclosure statement.33 The United


 30
    Docket No. 47. The Court recognizes that motions to reconsider are generally viewed as motions to alter or amend
 judgment under Federal Rule of Civil Procedure 59 incorporated by Federal Rule of Bankruptcy Procedure 9023 since
 motion to reconsider does not exist under either the Federal Rules of Civil Procedure or the Federal Rules of
 Bankruptcy Procedure.
 31
    Docket No. 47-1 at 6–7.
 32
    Docket No. 57.
 33
    Docket No. 56.

                                                         7
Case 16-15598-SLM              Doc 158      Filed 04/06/20 Entered 04/06/20 16:23:40                          Desc Main
                                           Document     Page 8 of 32



 States Trustee’s Office (the “UST”), the Flores Creditors, and the Debtor responded.34 On May

 16, 2017, the Court heard oral argument on the First OSC. Mr. Tung, appearing on behalf of the

 Debtor, conceded that the Debtor failed to file a plan and disclosure statement and indicated that

 it would be futile for the Debtor to do so.35 Clearly, had the Court not issued the First OSC, KKT

 would have further delayed in informing the Court that the Chapter 11 case was unable to confirm.

          The Flores Creditors sought conversion, arguing a Chapter 7 proceeding is the most

 expeditious way to resolve the matter. At the end of that hearing, the Court issued an oral opinion.

 The Court noted that, because a second creditor filed a proof of claim, the bankruptcy case was no

 longer a two-party dispute between the Debtor and the Flores Creditors. Therefore, because of the

 Flores Creditors’ request and the additional creditor, it was in the best interest of the creditors and

 the estate to appoint a Chapter 7 trustee (the “Chapter 7 Trustee”). On May 17, 2017, the Court

 entered an Order Converting Chapter 11 Case to Chapter 7.36 A Chapter 7 Trustee was appointed

 to the case.37 As of the date of conversion, KKT had not filed a fee application in the Chapter 11

 case. The Chapter 7 Trustee moved to sell the Debtor’s only known asset—the Property. On

 September 20, 2017, the Court issued a Final Order Authorizing Public Sale of the Real Property

 of the Debtor.38

 The Fee Application

          On October 10, 2017, KKT filed the Fee Application, which KKT indicated was the first

 and final application for professional services rendered and reimbursement of expenses incurred.39


 34
    Docket Nos. 62, 64, and 65.
 35
    However in argument, Mr. Tung erroneously alleged that the Court previously found the case was not per se a bad
 faith filing in ruling on the Stay Relief Motion. At the time, bad faith filing was not an issue. The Court clarified that
 while it may have found the Debtor’s actions within the bankruptcy case did not appear to be bad faith, it had never
 ruled on whether the filing of the bankruptcy case itself was bad faith.
 36
    Docket No. 66.
 37
    Docket No. 69.
 38
    Docket No. 97.
 39
    Docket No. 100.

                                                             8
Case 16-15598-SLM         Doc 158    Filed 04/06/20 Entered 04/06/20 16:23:40             Desc Main
                                    Document     Page 9 of 32



 The Fee Application further indicated that KKT was retained pursuant to § 327(a).40 In the Fee

 Application, KKT seeks $29,720 in fees and $2,099 in expenses incurred during the period of

 February 9, 2016 through October 10, 2017, for a total of $31,819.41 Notably, the Fee Application

 seeks fees for both before and after the May 17, 2017 conversion of the case to Chapter 7. As

 news to the Court and all interested parties, KKT disclosed for the very first time that it received

 $19,400 from the Debtor’s Principal’s “personal bank account as pre-payment for legal services

 rendered.”42 However, the Fee Application failed to provide any other information about the

 Undisclosed Payments.

          On October 19, 2017, the Flores Creditors filed a letter memorandum in opposition to the

 Fee Application, arguing that KKT failed to serve the Flores Creditors with the Fee Application

 and KKT is not entitled to compensation from the estate post-conversion because the Chapter 7

 Trustee never retained KKT as the Debtor’s counsel.43 The Flores Creditors further argued that

 KKT seeks fees for services that provided no benefit to the estate and were unnecessary to the

 estate’s administration. Finally, the Flores Creditors alleged that KKT guided the Debtor in filing

 this case in bad faith, including prosecuting the meritless Stay Relief Motion.44

          The Chapter 7 Trustee filed an Objection to First and Final Fee Application of Kevin

 Kerveng Tung, P.C. as Debtor’s Counsel.45 The Chapter 7 Trustee asserted: (1) KKT’s acceptance

 of the Undisclosed Payments undercut KKT’s representation of the Debtor; (2) KKT failed to

 disclose the Undisclosed Payments as required under 11 U.S.C. § 329(a) and Federal Rule of

 Bankruptcy Procedure 2016(a) and (b); (3) the Fee Application provides insufficient information



 40
    Id. at 9.
 41
    Id. at 7 and 17.
 42
    Id. at 16.
 43
    Docket No. 101.
 44
    Id. at 1–2.
 45
    Docket No. 102.

                                                  9
Case 16-15598-SLM           Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                 Desc Main
                                   Document    Page 10 of 32



 about the Undisclosed Payments for the Court to determine whether KKT’s services benefitted the

 estate or the Debtor’s Principal under 11 U.S.C. § 328; and (4) the Fee Application contains

 excessive time entries for relatively routine tasks.46

         The night before the hearing on the Fee Application, KKT untimely filed a reply to the

 Flores Creditors’ Objection and a reply to Chapter 7 Trustee’s Objection.47 KKT argued that even

 if it is not entitled to post-conversion fees, it can still seek pre-conversion fees for the Chapter 11

 case.48 KKT also argued that the Stay Relief Motion and the Reconsideration Motion would have

 benefitted the estate, if successful i.e., if the Debtor won.49 KKT asserted that the Undisclosed

 Payments were necessary because the Retainer was insufficient to cover KKT’s fees. KKT also

 argued that the Debtor’s disclosure of the Undisclosed Payments in the Fee Application satisfied

 the requirements of 11 U.S.C. § 329(a) and Bankruptcy Rule 2016(a) and (b).50

         This Court held a hearing on the Fee Application (the “Fee Application Hearing”).51 Mr.

 Tung, on behalf of KKT, argued that the Fee Application was reasonable.52 Mr. Tung presented

 two alternative fee arrangements. Mr. Tung asserted that even though the Court approved a $300

 hourly rate in the Retention Order, he would voluntarily reduce his hourly rate to $200 in

 consideration of the Debtor’s lack of funds.53 However, Mr. Tung argued that the Court should

 revert to the original $300 hourly rate if the Court found any of the time entries excessive pursuant

 to the Chapter 7 Trustee’s or the Flores Creditors’ objections.54 In other words, the reduction only

 applied if the Court awarded the exact amount of fees requested in the Fee Application. Mr. Tung


 46
    See id. at 2–4.
 47
    See Docket Nos. 103 and 104.
 48
    Docket No. 103 at 2.
 49
    See id. at 2–3.
 50
    Docket No. 104 at 1–3.
 51
    Docket No. 106.
 52
    Id. at 3:13–4:2.
 53
    Id.
 54
    Id. at 4:5–4:15.

                                                   10
Case 16-15598-SLM               Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                                Desc Main
                                       Document    Page 11 of 32



 conceded that KKT did not present this conditional reduction in its pleadings.55 Mr. Tung also

 conceded that KKT was not entitled to fees after the case was converted to one under Chapter 7.56

          The Chapter 7 Trustee argued that KKT’s acceptance of the Undisclosed Payments during

 the Chapter 11 case, without Court authorization or disclosure to the Court, violated the

 Bankruptcy Code and the Bankruptcy Rules.57 The Trustee contended that KKT knew, or should

 have known, of its obligation under the Bankruptcy Code and the Bankruptcy Rules to disclose

 compensation from any source to this Court.58

          The Court then questioned Mr. Tung on KKT’s failure to mention any payment to KKT

 beyond the Retainer on behalf of the Debtor.59 Mr. Tung was evasive, unclear, and repeatedly

 tried to characterize the Undisclosed Payments as something other than a loan and instead, returned

 to his argument that the Fee Application was reasonable.60 Ultimately, Mr. Tung admitted that the

 Undisclosed Payments were, in fact, a loan from the Debtor’s Principal incurred without Court

 approval.61 Mr. Tung also indicated that, although there was no written agreement, the Debtor’s

 Principal issued the Undisclosed Payments in several checks to KKT. Mr. Tung could not

 remember how many checks Debtor’s Principal issued—just that they were over an unknown time

 period after KKT filed the Retention Application, which was post-petition.62

          Mr. Tung further admitted that the Undisclosed Payments were never disclosed to the Court

 or other parties until KKT filed the Fee Application.63 Mr. Tung specifically said the Debtor never


 55
    Id. at 5:2–5:8.
 56
    Id.at 7:1–4.
 57
    Id. at 8:13–19.
 58
    Id. at 9:3–25.
 59
    Id. at 19:17–20:11.
 60
    For example, Mr. Tung asserted that the Undisclosed Payments were “a loan, it could be something, right, whatever
 that is. . .”, then “[w]ell it’s not a loan, it’s actually the fees that we received. We don’t have to return.” Id. at 21:13–
 22:14.
 61
    See id. at 22:21–23:5.
 62
    Id. at 24:9–26:3.
 63
    Id. at 26:13–20.

                                                             11
Case 16-15598-SLM         Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                Desc Main
                                 Document    Page 12 of 32



 included the Undisclosed Payments in the MORs because if the Debtor owed post-petition money

 for legal fees, “the monthly operation report most likely will go negative. And at the time we were

 talking about reorganization, Your Honor.”64 Mr. Tung asserted that “if we d[id] not disclose in

 the fee application that the debtor has paid us, nobody would know.”65 Mr. Tung ultimately

 conceded that because none of the Debtor’s or KKT’s pleadings disclosed it, the Court had no way

 of knowing about the Undisclosed Payments until KKT filed the Fee Application.66

          Considering the panoply of issues raised during the Fee Application Hearing, the Court

 reserved.

 The Court’s Second Order to Show Cause

          As a result of the Fee Application Hearing, the Court issued the Second OSC to determine:

 (1) the nature of the Undisclosed Payments, i.e. whether the Debtor’s Principal paid KKT’s fees

 as a loan to Debtor without Court approval and (2) whether a conflict of interest arose between

 KKT and the Debtor as a result of an insider paying Debtor’s legal fees.67 The Second OSC

 ordered KKT and Mr. Tung (collectively “Counsel”) to show cause as to why this Court should

 not: (i) find that Counsel breached its fiduciary obligations to the Debtor; (ii) find that Counsel

 violated the New Jersey Rules of Professional Conduct (“RPC”); (iii) find that Counsel is not and

 was not disinterested in its representation of the Debtor; (iv) terminate Counsel as attorney to the

 Debtor; (v) deny Counsel’s Fee Application in its entirety; (vi) require Counsel to disgorge

 attorney’s fees previously paid by or on behalf of the Debtor; and (vii) sanction Counsel as deemed

 necessary and appropriate.68 The Second OSC also provided an opportunity for interested parties




 64
    Id. at 26:4–12.
 65
    Id. at 20:21–23.
 66
    Id. at 26:13–20.
 67
    Docket No. 125.
 68
    Id.

                                                 12
Case 16-15598-SLM         Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                   Desc Main
                                 Document    Page 13 of 32



 with standing to file pleadings in response to the Court’s queries.

         Counsel filed an opposition to the Second OSC.69 Counsel argued that (1) there is no

 conflict of interest as it applies to receiving legal fees from the Debtor’s Principal because the

 Debtor and Debtor’s Principal’s interests are united, (2) the acceptance of legal fees paid by the

 Debtor’s Principal is not a per se violation of the retention parameters provided by 11 U.S.C.

 § 327(a), and (3) Counsel made appropriate disclosures regarding the Retainer and the

 Undisclosed Payments from the Debtor’s Principal in the Fee Application. 70

         Counsel argues that the Court should adopt the “analytical approach,” an alleged approach

 used by courts to analyze each case’s specific facts when determining whether a conflict of interest

 exists if a third party funds legal counsel for a debtor-in-possession.71 Counsel asserts that it would

 not have requested reimbursement of the Undisclosed Payments if the case remained in a Chapter

 11 and did not convert to a Chapter 7 case. Counsel explains that it “would not request fees from

 the same source, the Single Member’s own funds.”72 Counsel, without any detail, states that it

 never intentionally or negligently made false statements of material fact or law to the Court and

 therefore there is no violation of RPC 3.3.73 Counsel further argues that it should not be

 disqualified for employment under § 327 and should not be ordered to return the funds paid by the

 Debtor’s Principal.74 Finally, Counsel contends that it made complete and timely disclosures in

 accordance with Bankruptcy Rule 2016 by listing the Undisclosed Payments from the Debtor’s

 Principal in the Fee Application.75 Counsel asserts there is a high standard of proof in disqualifying




 69
    Docket No. 128.
 70
    Id.
 71
    Id. at 2.
 72
    Id. at 6–7.
 73
    Id.at 7.
 74
    Id. at 11–12.
 75
    Id. at 16.

                                                   13
Case 16-15598-SLM           Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                      Desc Main
                                   Document    Page 14 of 32



 legal counsel even when there is a violation of professional ethics.76 In the instant case, Counsel

 argues there is insufficient evidence to support disqualification from the representation of the

 Debtor.77

         The UST filed a Memorandum of Law in Support of the Second OSC.78 The UST argues

 that Counsel violated the Bankruptcy Code and this Court’s Order by failing to provide requisite

 disclosures for each periodic payment made by the Debtor’s Principal to KKT and failing to file

 applications for compensation in accordance with the Retention Order.79 The UST also argues

 that a failure to comply with § 329 and Bankruptcy Rule 2016(b) is grounds to deny all fees and

 costs sought by counsel, even if the failure resulted from negligence or inadvertence.80 The UST

 asserts that Counsel’s disclosure is inadequate because Bankruptcy Rule 2016(b) requires that the

 attorney file a supplemental statement within fourteen days after receiving any payment.81 The

 UST requests that the Court disgorge all fees from Counsel for failure to comply with 11 U.S.C.

 §§ 327(a) and 329, Bankruptcy Rule 2016(b), and for failure to meet the requirements for

 compensation under 11 U.S.C. § 330.

         The Chapter 7 Trustee filed a response to Counsel’s opposition to the Court’s Second OSC

 and also joined the UST in its Memorandum of Law in Support of the Court’s Second OSC.82 The

 Chapter 7 Trustee argues that the primary issue in this matter is Counsel’s failure to disclose as

 required by § 329 and Bankruptcy Rule 2016(b), regardless of whether that failure was inadvertent



 76
    Id. at 17.
 77
    Id.
 78
    Memorandum of Law of the Acting United States Trustee in Support of this Court’s Order to Show Cause for
 Sanctions Against Kevin Kerveng Tung, P.C. and Kevin K. Tung, Esq., in his Individual Capacity, for Potential
 Violations of the New Jersey Rules of Professional Conduct, the United States Code, and the Federal Rules of
 Bankruptcy Procedure (the “Memorandum in Support of the Court’s Second OSC”), Docket No. 129.
 79
    See Docket No. 15.
 80
    Docket No. 129 at 8–9.
 81
    Id.
 82
    Docket No. 134.

                                                      14
Case 16-15598-SLM               Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40            Desc Main
                                       Document    Page 15 of 32



 or negligent.83 The Chapter 7 Trustee contends that it does not matter if the Debtor’s Principal’s

 interest and the Debtor’s interest are united. The Chapter 7 Trustee argues that proper and timely

 disclosures are required to enable the Court to determine if a possible conflict of interest exists.84

 Ultimately, the Chapter 7 Trustee requests the Court: (1) deny Counsel’s Fee Application; (2)

 require Counsel to disgorge all fees received by Counsel in connection with this case; and (3) issue

 additional sanctions against Counsel in an amount determined by the Court.85

         Counsel filed a reply to the UST’s Memorandum in Support of the Court’s Second OSC

 and a sur-reply to the Chapter 7 Trustee’s response.86 Counsel asserts again that there was honest

 and complete disclosure of the Undisclosed Payments in the Fee Application.87 Furthermore,

 Counsel argues that the UST misstates the Fee Application Hearing transcript and that Mr. Tung

 never described the payments as a loan.88 Counsel asserts that it “never willfully or intentionally

 withheld any facts or information from the Court.”89 Counsel seemingly asserts it made a technical

 breach.90     Therefore, the Court should not impose the harsh sanction of disgorgement.91

 Specifically, Counsel asserts that it never intended to deceive the Court regarding the fees received

 in connection with this case.92 Counsel states that it was unaware of any Bankruptcy Code

 requirements to disclose or the requirement in Bankruptcy Rule 2016 to file a supplemental

 statement within fourteen days of receiving legal fees. Counsel argues that this is not sufficient

 evidence to show willfulness.93 Finally, Counsel argues that in order for the Court to deny


 83
    Id. at 1–2.
 84
    Id. at 3.
 85
    Id. at 2.
 86
    Docket Nos. 131 and 138.
 87
    Docket No. 131 at 2.
 88
    Id. at 2–3.
 89
    Id. at 5.
 90
    Id. at 6.
 91
    Id.; Docket No. 138 at 3.
 92
    Docket No. 138 at 2–3.
 93
    Docket No. 131 at 5.

                                                  15
Case 16-15598-SLM           Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                         Desc Main
                                   Document    Page 16 of 32



 compensation under § 329 it must first determine that the fees requested are excessive.94

         Counsel’s reply provides a breakdown of the $19,400, to be paid to Debtor’s Principal, as

 requested in the Fee Application.95 The breakdown reflects that $3,000 was requested for the

 Retainer paid by Debtor pre-petition, and the remaining $16,400 consisted of twelve separate post-

 petition payments paid by Debtor’s Principal to Counsel.96 Counsel also filed copies of thirteen

 checks in support of its breakdown of the Undisclosed Payments.97 Twelve of the checks evidence

 payments made from Debtor’s Principal to KKT post-petition.98 The thirteenth check is the

 Retainer check. The Retainer was not paid from the same account and was paid by the Debtor.99

 The Second OSC Hearing

         The Court held a hearing on the Second OSC (the “Second OSC Hearing”). The UST,

 the Chapter 7 Trustee, Mr. Tung, and Mr. Robert Browning (seated in the gallery) were present at

 the Second OSC Hearing.100 The Debtor’s Principal was not. At the Second OSC Hearing, Mr.

 Tung reiterated that Counsel’s failure to disclose the Undisclosed Payments within fourteen days

 was simply a technical error.101 He further argued that Counsel did not believe that it needed to

 disclose anything about the Undisclosed Payments until it filed the Fee Application.102 After

 questioning by the Court, however, Mr. Tung admitted that he understands the need for timely

 disclosure to provide the opportunity for other parties and the Court to review potential conflicts




 94
    Id. at 7.
 95
    Id. at 1–2.
 96
    Id.
 97
    Docket No. 131-1.
 98
    Id. at 3–14.
 99
    Id. at 2.
 100
     Mr. Robert Browning the co-defendant from the State Court Action, was present in court at the Second OSC
 Hearing but Debtor’s Principal was not. The Court observed Mr. Browning providing information to Mr. Tung during
 the Second OSC Hearing leading the Court to wonder to whom does Mr. Tung actually report—Debtor’s Principal or
 Mr. Browning (the person responsible for causing the Debtor to file Bankruptcy in the first place).
 101
     Docket No. 142 at 7:1–18.
 102
     Id. at 7:19–22.

                                                       16
Case 16-15598-SLM          Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40             Desc Main
                                  Document    Page 17 of 32



 of interests.103 Mr. Tung argued that this Court should overlook Counsel’s violation of Bankruptcy

 Rule 2016 and the Retention Order because it was a harmless error since KKT voluntarily

 disclosed the payments on the Fee Application.104 Regardless, Mr. Tung admitted to a violation

 of Bankruptcy Rule 2016(b). He further conceded that Counsel is not entitled to $1,500 of the fees

 for post-conversion services included in the Fee Application.105

          Importantly, this Court could not determine from any pleadings how to treat the $19,400

 Undisclosed Payments (other than the $3,000 Retainer) because every time the Court requested

 clarification, Counsel refused to commit to any characterization of the payments. Mr. Tung

 expressed that the parties never considered how to characterize the payments prior to this case’s

 conversion.106 Mr. Tung previously explained to this Court that the payments could be a loan.

 However at the Second OSC Hearing, Mr. Tung backtracked and stated that the Undisclosed

 Payments were not a loan and instead, could be a cash infusion.107 To explain the change in his

 characterization, Mr. Tung stated that “[l]awyers, you know, when they’re doing cases, makes [sic]

 a mistake.”108 The Court asked why the MORs do not reflect the Undisclosed Payments.109 Mr.

 Tung explained that because the Debtor had no income, any additional burden on the Debtor would

 eliminate the chance of the Debtor being successful in its reorganization.110 He further explained

 that if he knew how to characterize that money at the time Counsel received it, he would have

 disclosed it on the MORs.111 This statement is contrary to Mr. Tung’s other statement that he

 purposefully chose to omit the Undisclosed Payments from the MORs because “. . . then the


 103
     Id. at 8:8–9:19.
 104
     Id. at 18:21–19:13.
 105
     Id. at 46:12–24.
 106
     Id. at 11:5–17.
 107
     Id. at 12:21–13:15.
 108
     Id. at 17:10–11.
 109
     Id. at 19:18–20:4.
 110
     Id. at 22:2–9.
 111
     Id. at 23:14–15.

                                                17
Case 16-15598-SLM            Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                         Desc Main
                                    Document    Page 18 of 32



 monthly operation [sic] report most likely will go negative.” The Chapter 7 Trustee argued that

 both a loan and a cash infusion received by a Chapter 11 debtor need to be disclosed on a monthly

 operating report. The Chapter 7 Trustee also argued that in addition to disclosure, the Debtor

 would need the Court’s approval to accept a loan or cash infusion.112

         After realizing the negative implications of characterizing the payments as an investment,

 Mr. Tung again changed his tune and stated that “[i]t could be a gift.”113 Yet, after the Court asked

 if a gift would also need to be reported on the MORs, Mr. Tung replied “I’m not saying it’s a

 gift.”114 Mr. Tung could not see how any of the characterizations regarding the Undisclosed

 Payments created a conflict of interest—whether that conflict be with the Debtor or the Debtor’s

 Principal.115 Mr. Tung asserted that “if there was never a conversion to Chapter 7, that would

 never be an issue because we never have to apply for legal fees.”116 Apparently, Mr. Tung forgot

 the requirements placed upon Counsel by the Retention Order, the Bankruptcy Code, and

 Bankruptcy Rules. Mr. Tung further explained that the Debtor would never have to apply for legal

 fees in a Chapter 11 because it’s a single member and the Debtor’s Principal never intended to

 burden the Debtor.117 Mr. Tung continued to give the Court amorphous and conflicting answers

 while still dodging the Court’s questions. When the Court asked Mr. Tung if the Debtor’s Principal

 asked for the money back, Mr. Tung said “[s]he didn’t specifically ask for the money back” yet

 “she did ask if we can put in the application . . . .”118

         At the Second OSC Hearing, the UST asserted that Mr. Tung’s argument demonstrated his



 112
     Id. at 60:18–61:7.
 113
     Id. at 23:24.
 114
     Id. at 62:10.
 115
     Id. at 20:12–21:21.
 116
     Id. at 25:13–15. It seems Mr. Tung would have continued to have the Debtor’s Principal continue to pay KKT
 similar to the Undisclosed Payments.
 117
     Id. at 26:18–27:7.
 118
     Id. at 49:1–3.

                                                        18
Case 16-15598-SLM            Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                            Desc Main
                                    Document    Page 19 of 32



 “lack of understanding of compensation in the bankruptcy system.”119 The UST argued that,

 pursuant to § 329, the fees should be disgorged and paid back to the Debtor’s Principal.120

 Interestingly, the UST addressed that the Debtor’s Principal filed a proof of claim in this case.121

 The UST asserted that if the Debtor’s Principal’s payments were made on behalf of the Debtor

 post-petition, it would have created a conflict of interest because Debtor’s Principal purports to be

 a creditor in this case.122 However, the dates for the basis of the alleged payments in the proof of

 claim are unclear based on the information provided in the Debtor’s Principal’s proof of claim.123

 The UST clarified, however, that the Court need not find a conflict of interest to disgorge Counsel’s

 fees and deny the Fee Application because plenty of other reasons exist.124

         As previously stated, Mr. Tung eventually asserted that the $19,400 includes the $3,000

 Retainer paid by the Debtor, which was already disclosed to the Court in the Retention

 Application.125 Mr. Tung contended that because the $3,000 was included, the Undisclosed

 Payments only consist of $16,400, which is the actual amount that the Debtor’s Principal paid to

 Counsel post-petition.126 When the Court asked Mr. Tung why he included the Retainer in the Fee

 Application, he responded that “[m]aybe, maybe we thought the money was from single member,

 it’s also in her pocket, so she wants to get everything back for legal fees.”127 This was yet again

 another nebulous answer to the Court that simply made no sense.

         Instead of showing contrition at the Second OSC Hearing, as the Court already specifically

 stated on the record, Mr. Tung was “very defensive, flip flopping in [his] statements, throwing the


 119
     Id. at 27:19–21.
 120
     Id. at 33:5–10.
 121
     Id. at 36:21–38:14; See Claim No. 5-1.
 122
     Id. at 38:10–14.
 123
     See Claim No. 5-1.
 124
     Docket No. 142 at 40:19–24.
 125
     Id. at 45:4–7. This was previously addressed in Counsel’s sur-reply to the Chapter 7 Trustee at Docket No. 131.
 126
     Id. at 45:4–7 and 54:6–10.
 127
     Id. at 53:14–16.

                                                         19
Case 16-15598-SLM            Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40              Desc Main
                                    Document    Page 20 of 32



 issues to the Court to figure out, and . . . remaining unhelpful as the Court [broached] the decision

 of what to do about [KKT’s] representation and the fee application and the fees that [KKT]

 received.”128 The Court reserved at the Second OSC Hearing. The Court entered an Order on

 March 31, 2020 denying the Fee Application, disgorging all fees and costs received in connection

 with the Debtor’s bankruptcy case, and indicated that a decision would follow and that the Court

 would refer the matter to the Chief Judge of the District Court of New Jersey (the “March 31,

 2020 Order”).129 On April 2, 2020, KKT filed a Notice of Appeal appealing the March 31, 2020

 Order.130 Since the March 31, 2020 Order indicated that a decision would follow, this decision is

 not subject to the divestiture rule as it has the Court’s findings of fact and conclusions of law in

 support of that Order.

                                                 DISCUSSION

         The Fee Application requests a total amount of $31,819 ($29,720 in fees and $2,099 in

 expenses).131 Of the $29,720 in professional fees, Counsel requested that $19,400 be paid to

 Debtor’s Principal “individually for pre-payment for KKT Firm.”132 Mr. Tung asserted at the

 Second OSC Hearing that the $19,400 received includes the $3,000 Retainer.133 Counsel concedes

 that the request for $19,400 was an error,134 and the amount actually paid to Counsel by Debtor’s

 Principal was $16,400.135

         The Court takes issue with Mr. Tung’s uncertainty as to why he requested certain fees and

 the source of those fees. In fact, the Court takes issue with just about every statement Mr. Tung



 128
     Docket No. 142 at 65:9–14.
 129
     Docket No. 149.
 130
     Docket No. 150.
 131
     Docket No. 100.
 132
     Docket No. 100 at 17.
 133
     Docket No. 142 at 45:1–7.
 134
     This was just one of the many errors Counsel made.
 135
     Docket No. 138 at 2.

                                                          20
Case 16-15598-SLM            Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40            Desc Main
                                    Document    Page 21 of 32



 made while failing to respond to direct inquiries made by the Court. It is clear to this Court that

 Mr. Tung was willing to say anything that he thought might resolve the issue regarding the

 Undisclosed Payments in Counsel’s favor. Mr. Tung’s willingness to say absolutely anything

 resulted in him saying nothing that proved helpful to the Court. He simply demonstrated to the

 Court that his blatant disregard of the Retention Order, the Bankruptcy Code, Bankruptcy Rules,

 and RPC cannot be rewarded.

         Counsel’s inability to commit to a characterization of the Undisclosed Payments also

 troubles the Court. Mr. Tung took three different positions starting at the Fee Application Hearing

 and ending at the Second OSC Hearing—a loan, cash infusion, or gift. If the Undisclosed

 Payments were a loan, they needed to be approved by the Court under § 364. If they were a cash

 infusion or a gift, they needed Court approval under § 363. Any characterization, however,

 requires Counsel’s disclosure of the compensation and disclosure in the MORs. No matter what

 characterization, they all require disclosure under Bankruptcy Rule 2016.

 I.      Counsel was Retained under § 327

         Section 327(a) of the Bankruptcy Code, Bankruptcy Rule 2014, and the RPCs govern the

 employment of counsel in bankruptcy cases. Attorneys in bankruptcy proceedings must comply

 with the requirements under 11 U.S.C. § 327 of the Bankruptcy Code, which provides the general

 parameters for the employment of professional persons by the trustee. 136 Section 327 also applies

 to a debtor in possession.137 Proper retention of professional persons under § 327 requires court

 approval.138 Section 330 governs compensation of professionals retained under § 327.139 That

 section provides:


 136
     11 U.S.C. § 327.
 137
     In re Congoleum Corp., 426 F.3d 675, 689 n.13 (3d Cir. 2005).
 138
     See 11 U.S.C. § 327.
 139
     11 U.S.C. § 330.

                                                        21
Case 16-15598-SLM            Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                           Desc Main
                                    Document    Page 22 of 32



                  After notice to the parties in interest and the United States Trustee
                  and a hearing, and subject to sections 326, 328, and 329, the court
                  may award to a trustee, a consumer privacy ombudsman appointed
                  under section 332, an examiner, an ombudsman appointed under
                  section 333, or a professional person employed under section 327 or
                  1103—

                           (A) reasonable compensation for actual, necessary services
                           rendered by the trustee, examiner, ombudsman, professional
                           person, or attorney and by any paraprofessional person
                           employed by any such person; and

                           (B) reimbursement for actual, necessary expenses.140

 The Third Circuit interprets § 330 to provide the courts with discretionary authority in that courts

 may award reasonable compensation.141 The party seeking compensation bears the burden to

 prove that the compensation and expenses sought are reasonable and necessary.142

         In this case, Counsel sought retention as Debtor’s counsel under § 327 of the Bankruptcy

 Code.143 Mr. Tung’s certification in support of the Retention Application asserted that Counsel:

 (1) was a disinterested person as defined under the Bankruptcy Code; (2) did not hold any interest

 adverse to the estate; and (3) did not represent an adverse interest to the estate. This Court

 accordingly authorized Debtor to retain Counsel under § 327 based upon the representation made

 to the Court.144 The Court’s inquiry addresses the post-petition compensation Counsel received

 throughout the Debtor’s bankruptcy, which was only disclosed at the end of Counsel’s

 representation in the case when Counsel filed the final Fee Application. Therefore, this Court will

 first review whether Counsel made timely and adequate disclosures as required by the Bankruptcy

 Code and the Bankruptcy Rules and then whether Counsel acted with full candor to the Court.



 140
     11 U.S.C. § 330(a)(1).
 141
     In re Busy Beaver Bldg. Centers, Inc., 19 F.3d 833, 841 (3d Cir. 1994).
 142
     See Zolfo, Cooper & Co. v. Sunbeam-Oster Co., Inc., 50 F.3d 253, 260 (3d Cir. 1995); In re Engel, 124 F.3d 567,
 573 (3d Cir. 1997) (citing In re Ark. Co., 798 F.2d 645, 650 (3d Cir. 1986) (other citation omitted));
 143
     Docket No. 13.
 144
     Docket No. 15.

                                                         22
Case 16-15598-SLM            Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                           Desc Main
                                    Document    Page 23 of 32



 II.     Counsel Violated Bankruptcy Rules 2014 and 2016 and the Retention Order

         Bankruptcy Rule 2014 sets forth a procedure for debtor’s attorney retained under § 327 to

 make certain disclosures.145         Specifically, Bankruptcy Rule 2014 requires that the debtor's

 application to employ counsel shall state, “to the best of the applicant's knowledge,” the attorney's

 “connections with the debtor, creditors, [and] any other party in interest.”146

         “Disclosure ‘goes to the heart of the integrity of the bankruptcy system.’ Therefore, the

 duty to disclose under Bankruptcy Rule 2014 is considered sacrosanct.”147 The Bankruptcy Code

 demands the disclosure of an attorney’s transactions with a debtor. Section 329 of the Bankruptcy

 Code requires a debtor’s attorney:

                  to file with the court a statement of the compensation paid or agreed
                  to be paid, if such payment or agreement was made after one year
                  before the date of the filing of the petition, for services rendered or
                  to be rendered in contemplation of or in connection with the case by
                  such attorney, and the source of such compensation.148

 This means a debtor’s attorney must disclose all compensation related to the insolvency incurred

 one year prior to the filing.149 Bankruptcy Rule 2016(b) implements § 329 by requiring a debtor’s

 attorney to file a statement within 14 days of the entry of the order for relief disclosing the pre-

 petition payments.150 A debtor’s attorney is further obligated to file a supplemental statement

 “within 14 days after any payment or agreement not previously disclosed.”151 The Court is

 authorized to review all payments made to a debtor’s attorney after the entry of the order for relief

 “for services in any way related to the case.”152 Thus, debtor’s attorneys are bound to disclose


 145
     Fed. R. Bankr. P. 2014.
 146
     In re Radnor Holdings Corp., 629 F. Appx. 277, 279 (3d Cir. 2015); Fed. R. Bank. P. 2014(a).
 147
     In re eToys, 331 B.R. 176, 189 (Bankr. D. Del. 2005) (quoting B.E.S. Concrete Products, Inc., 93 B.R. 228, 236
 (Bankr. E.D. Cal. 1988).
 148
     11 U.S.C. § 329.
 149
     See Id.
 150
     Fed. R. Bankr. P. 2016(b).
 151
     Id.
 152
     Fed. R. Bankr. P. 2017(b); See 11 U.S.C. § 330.

                                                         23
Case 16-15598-SLM            Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                 Desc Main
                                    Document    Page 24 of 32



 compensation both one year before the case files and all compensation after case filing.

         Counsel’s opposition to the Second OSC initially asserts that full disclosure was made in

 the Retention Application and in the Fee Application.153 During the Second OSC Hearing,

 however, Counsel’s position changed and Mr. Tung admitted that Counsel failed to disclose

 compensation received within fourteen days of its receipt as required by Rule 2016.154 Even after

 acknowledging the repeated failures to comply with the disclosure requirements of Bankruptcy

 Rule 2016(b), Counsel insisted that full disclosure was ultimately made in the Fee Application

 thereby correcting any prior failures, stating it was only a technical error.155 Regardless, it is clear

 to the Court from Counsel’s admissions that at least twelve violations of Bankruptcy Rule 2016

 occurred. One violation for every payment paid by Debtor’s Principal as compensation for legal

 services to Counsel. The facts show a Rule 2016 violation, but the Court need not further analyze

 those facts due to the admissions made by Mr. Tung.

         Both the UST and the Chapter 7 Trustee argue that Counsel’s failure to disclose is sufficient

 grounds for the Court to deny the Fee Application and disgorge Counsel’s fees received in this

 case. The UST requests that this Court deny the Fee Application for its failure to disclose

 compensation, disgorge the Retainer and all fees received in connection with the Debtor’s case,

 and require Counsel to provide an accounting to the Court of all fees received in connection with

 the instant case.156      The Chapter 7 Trustee argues that a failure to make the mandatory

 disclosures—disclosures that have the potential to reveal a conflict of interest—warrants a denial

 of all compensation, disgorgement of the Retainer, and imposition of sanctions.157




 153
     Docket No. 128 at 5.
 154
     Docket No. 142 at 7:1–18.
 155
     Docket No. 142 at 7:8–8:7.
 156
     Docket No. 129 at 12.
 157
     Docket No. 134 at paragraphs 10-13.

                                                   24
Case 16-15598-SLM            Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                          Desc Main
                                    Document    Page 25 of 32



           Counsel focused its arguments on attempting to demonstrate that there was no conflict of

 interest between Counsel and the Debtor. To support the argument of why Counsel does not have

 a conflict of interests with the Debtor, Counsel relied on In re Lotus Props. LP and that court’s

 analysis of the parties’ united interests.158 Counsel also requests that this Court adopt the analytical

 approach in in determining whether a conflict of interest exists in this case. The Lotus court

 described how courts developed two separate approaches for addressing issues arising from

 counsel fees paid by insiders of the debtor-in-possession—the restrictive approach and the

 analytical approach.159 The restrictive approach institutes a per se presumption of a conflict of

 interest when an insider pays counsel fees on behalf of a debtor.160 When courts utilize the

 restrictive approach they also consider whether debtor and the third party insider have united

 interests.161 Courts using the restrictive approach found that conflicts of interest exist when there

 were inadequate disclosures.162 Alternatively, some courts like In re Lotus Props. LP and In re

 Missouri Mining adopted the analytical approach, which rejects the per se rule and instead

 performs a factual analysis to form a determination as to whether a conflict exists.163 Counsel asks

 this Court to follow the analytical approach in this case to determine that no conflict of interest

 exists.

           The UST asserts that this case differs from Lotus and Missouri primarily because of

 Counsel’s lack of disclosure. The Court agrees. In In re Lotus Properties LP, the debtor’s

 principal paid the debtor’s retainer to debtor’s attorney and paid all ongoing fees.164 Ironically,



 158
     See In re Lotus Props. LP, 200 B.R. 388 (Bankr. C.D. Cal. 1996).
 159
     Id. at 391.
 160
     Id.; In re Hathaway Ranch Partnership, 116 B.R. 208, 219 (Bankr. C.D. Cal. 1990).
 161
     Lotus, 200 B.R. at 391–92.
 162
     Id. at 392 (citing Hathaway, 116 B.R. at 219 and In re Marine Power & Equipment Co., Inc., 67 B.R. 643
 (Bankr. W.D. Wash. 1986)).
 163
     See Lotus, 200 B.R. at 391–92; See also In re Missouri Mining, Inc., 186 B.R. 946 (Bankr. W.D. Mo. 1995).
 164
     Lotus, 200 B.R. at 390–91.

                                                        25
Case 16-15598-SLM            Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                      Desc Main
                                    Document    Page 26 of 32



 the Lotus court reviewed the potential conflict of interest in the context of a contested fee

 application where the debtor provided full disclosure to the court at the onset of the case.165 The

 UST argues that just like in Lotus, full disclosure should have happened here.166 In that case, the

 facts pertinent to the court’s determination of whether a conflict of interest existed were fully

 disclosed to the court in the retention application.167                 It is clear that the case at hand is

 distinguishable from Lotus.

         Counsel also relies on In re Missouri Mining to persuade this Court to perform a factual

 analysis of this case to find no conflict of interest exists.168 Missouri Mining, however, instructs

 this Court that before conducting a factual case-by-case analysis, there must be full disclosure.169

 Counsel admits that it failed to disclose post-petition compensation received until October 2017,

 when it revealed the previously concealed Undisclosed Payments in the Fee Application.

 Counsel’s affirmative decision not to disclose compensation foreclosed this Court, and the other

 parties in this case, from scrutinizing whether a conflict of interest existed. So, even if the Missouri

 Mining Court is right that payment to counsel by a third party does not disqualify counsel per se,

 that conclusion cannot be reached without timely, adequate, accurate, and full disclosure.170 Here,

 Counsel waited until the final Fee Application to disclose multiple payments it received from

 Debtor’s Principal. During the course of Debtor’s bankruptcy case, the Debtor’s Principal paid

 Counsel on at least twelve separate occasions.171 At no point during the case was the Court or any

 party aware that Debtor’s Principal was paying the Debtor’s attorney fees.

         Counsel admits that it failed to meet the requirement set out by Bankruptcy Rule 2016(b).


 165
     Id.
 166
     See Docket No. 129 at paragraph 51.
 167
     Lotus, 200 B.R. 391.
 168
     In re Missouri Mining, Inc., 186 B.R. 946 (Bankr. W.D. Mo. 1995).
 169
     Id. at 949.
 170
     Id.
 171
     See Docket No. 131-1, Exhibit K.

                                                        26
Case 16-15598-SLM           Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40              Desc Main
                                   Document    Page 27 of 32



 The UST and the Chapter 7 Trustee both argue that—regardless of the source of payments made

 to Counsel—Counsel failed to make proper disclosures of compensation to the Court and failed to

 comply with the Bankruptcy Code and Bankruptcy Rules. This Court agrees and finds that

 Counsel’s disclosure in the Debtor’s case was untimely, inadequate, and inaccurate.

          Additionally, the Retention Order explicitly sets forth that “compensation shall be paid in

 such amounts as may be allowed by the Court upon proper application(s) therefor.”172 All of the

 Undisclosed Payments—consisting of twelve separate payments—comprised of compensation

 paid to Counsel for legal services. None of the Undisclosed Payments, however, were allowed by

 an order of this Court or included in an application for compensation until the Fee Application.

 Counsel violated the Retention Order by failing to seek approval and authorization for the

 compensation it received. The Bankruptcy Code also requires an application to the court for

 interim compensation.173 Section 331 of the Bankruptcy Code permits a debtor’s attorney to apply

 to the court for compensation for services rendered before a final fee application.174 Generally,

 that compensation is every 120 days unless the court orders otherwise. Counsel violated § 331

 when it received the twelve payments neither applied for nor allowed by this Court.

          Counsel’s excuse of ignorance of the Bankruptcy Code and Bankruptcy Rules is

 unacceptable and contrary to the “rich experience” in bankruptcy law that Counsel touted in the

 Retention Application. The Court wonders how Counsel can even profess ignorance of the

 requirements of the Retention Order when Counsel initially submitted it to the Court at the time it

 filed the Retention Application. The Court will next determine whether Counsel’s actions and

 lack of disclosures amount to a violation of the RPCs.



 172
     Docket No. 15 at 3.
 173
     See 11 U.S.C. § 331.
 174
     Id.

                                                  27
Case 16-15598-SLM            Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                           Desc Main
                                    Document    Page 28 of 32




 III.    Counsel Violated Rule of Professional Conduct 3.3

         The Second OSC also questioned whether Counsel violated RPC 3.3. Courts in the Third

 Circuit incorporate applicable state law on professional conduct “to avoid ‘detriment to the

 public’s confidence in the integrity of the bar that might result from courts in the same state

 enforcing different ethical norms.’”175 “State precedent as to professional responsibility should be

 consulted when they are compatible with federal law and policy.”176 Accordingly, pursuant to

 District of New Jersey Local Bankruptcy Rule 9010-1, attorneys appearing before this Court are

 bound by the RPCs.177 RPC 3.3, which governs candor toward the tribunal, provides, among other

 things, that “[a] lawyer shall not knowingly: (1) make a false statement of material fact or law to

 a tribunal[.]”178

         Counsel asserts that it “never intentionally or negligently made a false statement of material

 fact or law to the Court.”179 This Court disagrees. Counsel electronically filed thirteen MORs on

 behalf of the Debtor between April 2016 and April 2017. Based on the exhibits filed with the

 Court, the earliest check written to Counsel by Debtor’s Principal was from May 2016.180

 Therefore, each of the eleven MORs filed by Counsel covering the period of May 2016 and April

 2017 were false statements. Mr. Tung nonchalantly acknowledged that he omitted the Undisclosed

 Payments from the MORs just so he could keep the Debtor in a viable Chapter 11. In other words,

 Mr. Tung purposefully and strategically decided to omit pertinent information from the MORs—



 175
     Congoleum, 426 F.3d at 687 (quoting U.S. v. Miller, 624 F.2d 1198, 1200 (3d Cir. 2000)); In re Roper and
 Twardowsky, LLC, 566 B.R. 734, 746–47 (Bankr. D.N.J. 2017).
 176
     Congoleum, 426 F.3d at 687 (citing Grievance Comm. For S. Dist. of N.Y. v. Simels, 48 F.3d 640, 645 (2d Cir.
 1995)).
 177
     See D.N.J. LBR 9010-1(a); Roper, 566 B.R. at 746 (Bankr. D.N.J. 2017).
 178
     RPC 3.3(a)(1).
 179
     Docket No. 128 at 8.
 180
     See Docket No. 131-1.

                                                         28
Case 16-15598-SLM              Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40            Desc Main
                                      Document    Page 29 of 32



 which Mr. Tung filed with the Court. Again, regardless of the characterization of the Undisclosed

 Payments, each characterization required reporting on the MORs. Counsel again intentionally

 chose not to do so.

            Counsel’s Fee Application requests $19,400 to be reimbursed to Debtor’s Principal for

 payments made “from her personal bank account as pre-payment for the legal services

 rendered.”181 However, both Counsel’s opposition to the Second OSC and his statements made

 on the record at the Second OSC Hearing admit that the 19,400 contains the $3,000 Retainer paid

 by the Debtor. Counsel made a false statement regarding the source of the Retainer on the Fee

 Application since it was not from the Debtor’s Principal. Under other circumstances, this could

 have potentially been viewed as a minor mistake but here the Court must consider all of Counsel’s

 concealments and obfuscation.

            Mr. Tung’s statements made on the record at the Fee Application Hearing and the Second

 OSC Hearing contradicted one another. The Court asked Mr. Tung multiple times to characterize

 the nature of the Undisclosed Payments. Mr. Tung repeatedly changed his response. Mr. Tung

 asserted that the Undisclosed Payments were a loan and in the next breath he stated that the

 payments were a cash infusion. When the Court asked Mr. Tung to reconcile why the Undisclosed

 Payments were not reflected on the MORs, Mr. Tung then exclaimed that the payments “could be

 a gift.” Two of the three characterizations must be false, leaving one of the characterizations to be

 true and accurate. The Court does not know which characterization is true and accurate. The Court

 does know, however, that at least two of Counsel’s characterizations were false statements.

            Therefore, this Court finds Counsel in violation of RPC 3.3—Candor Toward the Tribunal.

 There could be other RPCs at play in this case, but RPC 3.3 is one Counsel clearly violated. Having



 181
       Docket No. 100 at 16.

                                                  29
Case 16-15598-SLM             Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                           Desc Main
                                     Document    Page 30 of 32



 reached that conclusion, the Court must next determine whether Counsel is entitled to any

 compensation despite the inadequate disclosures and violations of the Bankruptcy Rules, the

 Retention Order, and the RPCs. The Court finds in the negative.

 IV.      Counsel Failed to Comply with the Court’s Order, the Bankruptcy Code, Bankruptcy
          Rules, and the Professional Rules of Conduct

          The UST and the Chapter 7 Trustee argue that this Court should deny the Fee Application

 in its entirety as a result of Counsel’s failure to disclose and violations of the Bankruptcy Code

 and Rules.      Counsel, on the other hand, repeatedly argues that its failure to comply with

 Bankruptcy Rule 2016(b) is merely a technical error. This Court has no idea what Counsel means.

 Counsel’s repeated lack of candor, intentional concealment, and disregard of the rule of law

 certainly cannot be likened to a mere “technicality.” Failure to disclose as required by the

 Bankruptcy Code, Bankruptcy Rules, and RPCs is not a mere technical error. Counsel failed to

 comply with the law.

          Mr. Tung asserts that he did not know of any specific disclosure requirements until the

 Second OSC, which is contrary to the bankruptcy expertise he touts in the Retention

 Application.182 Counsel argues that it “voluntarily” disclosed the compensation in the Fee

 Application and, therefore, there was no injury to creditors or the estate.183 Mr. Tung ignores the

 fact that § 329 disclosure requirements are not discretionary—they are mandatory.184 “Failure to

 comply with § 329 and Bankruptcy Rule 2016(b) is grounds to deny all fees and costs sought by

 counsel.”185 Even if a failure to disclose is negligent or inadvertent, a court may still deny all

 compensation of the attorney.186             Here, the failure to disclose was neither negligent nor


 182
     Docket No. 138 at 2.
 183
     Id.
 184
     Jensen v. U.S. Trustee (In re Smitty’s Truck Stop, Inc.), 210 B.R. 844, 848 (10th Cir. BAP 1997).
 185
     Chatkhan, 496 B.R. at 695.
 186
     Smitty’s Truck Stop, 210 B.R. at 848.

                                                          30
Case 16-15598-SLM              Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                               Desc Main
                                      Document    Page 31 of 32



 inadvertent—it was intentional.

          This Court finds Counsel’s characterization of its failure to disclose as a “technical error”

 to be disingenuous. Mr. Tung acknowledges that he knew that he would need to disclose

 compensation for the Debtor’s legal services if it was from “major creditors” or “multiple

 shareholders.”187 At the same time, however, Mr. Tung asserted that he didn’t think it was

 necessary in this case because he determined that the Debtor’s Principal and Debtor had a united

 interest.188 Neither descriptor calls for different treatment. Disclosure of compensation is required

 no matter who makes the payment. Counsel lacked contrition at the Court’s Second OSC Hearing.

 This Court observed that Mr. Tung failed to show the Court that he intends to do better moving

 forward.189 Nor did Mr. Tung demonstrate an understanding of bankruptcy laws.190 In fact, Mr.

 Tung conveyed the opposite on both fronts. Thus, this Court holds that Counsel’s repeated failure

 to disclose the Undisclosed Payments (the portion comprised of the twelve checks) throughout this

 case and Counsel’s lack of candor to the Court warrant complete denial of the Fee Application and

 disgorgement of fees related to this case.

 V.       The Court Does Not Need to Decide Whether a Conflict of Interest Arose between
          Counsel and Debtor

          Counsel’s complete failure to disclose the Undisclosed Payments paid by Debtor’s

 Principal provides sufficient grounds to deny Counsel’s Fee Application and disgorge all

 compensation Counsel received in connection with this case to the Chapter 7 Trustee.191


 187
     Docket No. 142 at 9:8–15.
 188
     Id.
 189
     Docket No. 142 at 65:15–20.
 190
     See id. at 65:21–66:4; Id. at 27:19–21.
 191
     While the Court does not decide the characterization of the Undisclosed Payments, in all circumstances the fees
 received by Counsel appear to belong to the estate and therefore are disgorged to the Chapter 7 Trustee. However, if
 there is any party associated with the Debtor that appears to be harmed, it is the Debtor’s Principal. She lost a valuable
 asset through the wrongdoing of another. She paid money to a law firm, which she did not need to pay nor should she
 have paid. She may even still be owed money from the estate (of which this Court is not deciding) based upon her
 proof of claim filed in this case. If the Chapter 7 Trustee, after further investigation, has reason to believe that the

                                                            31
Case 16-15598-SLM             Doc 158 Filed 04/06/20 Entered 04/06/20 16:23:40                             Desc Main
                                     Document    Page 32 of 32



 Therefore, it is unnecessary for the Court to decide whether an actual conflict of interest exists in

 this case or to decide any other open issues.

                                                  CONCLUSION

          This Court strongly recommends that Mr. Tung study and learn the Bankruptcy Code and

 Rules before continuing practice in the insolvency arena. A review of the RPCs is warranted as

 well. Ignorance of the law by an “experienced” attorney is unacceptable. In bankruptcy a debtor’s

 attorney is a fiduciary of the estate and owes a fiduciary duty. Further, Mr. Tung is reminded that

 he personally owes a duty of candor to the Court and should not act in a manner designed to conceal

 and confuse. The Court takes no pleasure in this decision, but took even less pleasure in Mr.

 Tung’s representations and behavior during this case. The conduct in this case was so egregious

 that the Court shall refer this matter to the Chief Judge of the District Court of New Jersey for

 review pursuant to D.N.J. L.Civ.R. 104-1(e)(2). Counsel’s Fee Application is denied with

 prejudice. All fees that Counsel received in connection with the case are disgorged to the Chapter

 7 Trustee. Based on the foregoing, an Order Denying the Fee Application and Disgorging

 Attorney’s Fees was entered on March 31, 2020.




 Dated: April 6, 2020




 Debtor’s Principal made an unauthorized loan to the Debtor instead of a gift or cash infusion, then (without giving an
 advisory opinion) this Court would entertain a motion to permit the portion of the Undisclosed Payments that was not
 part of the Retainer to be transferred back to the Debtor’s Principal either as a repayment, administrative expense, or
 some other mechanism suggested by the Chapter 7 Trustee. Any such motion should be supported by a certification
 by the Debtor’s Principal with facts that support the relief sought.

                                                          32
